Citation Nr: 0521086	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran subsequently perfected this appeal.  

In April 1993, the Board remanded this claim for additional 
development.  In February 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By Order dated in June 1997, the Court 
granted the Appellee's Motion for Remand and the February 
1996 Board decision was vacated.  

In August 1998, after receipt of requested translations, the 
Board again determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran 
subsequently appealed this decision to the Court.  By Order 
dated in March 1999, the Court granted the Appellee's Motion 
to Remand and to Stay Proceedings.  In September 1999, the 
Board remanded this case to the RO for readjudication 
pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In April 2000, the Board again found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran also appealed this decision to the Court.  
In a June 2001 Order, the Court vacated the Board decision 
and remanded the matter for the Board to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In August 2003, the Board remanded this case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In May 
2004, the Board also remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1988, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran is seeking to reopen his claim for 
service connection.  

A review of the claims folder indicates that in December 
1974, the veteran submitted information in connection with a 
claim for pension indicating that he was entitled to benefits 
from the Social Security Administration beginning in 
approximately 1972.  On review, it does not appear that these 
records were ever obtained.  Records from the Social Security 
Administration showing entitlement to disability benefits may 
include information relevant to the veteran's claim currently 
on appeal.  Pursuant to the duty to assist, attempts should 
be made to obtain these records.  See 38 C.F.R. § 3.159(c)(2) 
(2004).  

Accordingly, this case is REMANDED as follows:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration: any records 
associated with an award of Social 
Security benefits.  

2.  Upon completion of the foregoing 
development, and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




